DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.  

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 7/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/8/2020 is withdrawn.  Claims 9-10 & 14-20, directed to non-elected inventions, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
Applicant’s arguments concerning all claims have been fully considered and are persuasive in view of Applicant’s amendments to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 7/16/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at lines 12-13, after “without liquid fuel”, delete “through the circulation gas flowpath”.

In claim 1, at line 14, delete “gas;”, insert - - gas in the circulation gas flowpath; - -.

In claim 14, at line 10, after “configured to intake”, delete “a”, insert - - the - -.

In claim 14, at lines 11-12, after “without liquid fuel”, delete “through the circulation gas flowpath”.

In claim 14, at line 13, delete “gas;”, insert - - gas in the circulation gas flowpath; - -.

In claim 14, at line 21, after “extending between” insert - - the - -.
 
In claim 14, at line 25, after “unit at”, delete “the”, insert - - a - -.

In claim 14, at line 25, after “location”, delete “directly”.

In claim 14, at line 25, after “upstream of”, delete “a”, insert - - the - -.

In claim 14, at line 25, after “gas oxygen reduction”, insert - - unit - -.

In claim 19, at line 4, after “content of the flow”, insert - - of - -.

In claim 19, at line 6, after “content of the flow”, insert - - of - -.

In claim 19, at line 7, after “comprises providing the”, delete “stripping gas flow”, insert - - flow of stripping 

gas - -.

In claim 20, at line 5, before “stripping gas”, insert - - of - -.



Allowable Subject Matter
Claims 1-20 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741